In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
       ___________________________

            No. 02-19-00191-CR
       ___________________________

HERNAN VELAZQUEZ-MAZARIEGOS, Appellant

                      V.

           THE STATE OF TEXAS


  On Appeal from County Criminal Court No. 5
            Denton County, Texas
      Trial Court No. CR-2017-03236-E


     Before Gabriel, Kerr, and Birdwell, JJ.
    Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Hernan Velazquez-Mazariegos, who has retained counsel, filed a notice of

appeal stating his intent to appeal from his conviction for driving while intoxicated,

his second conviction for that offense. See Tex. Penal Code Ann. § 49.04, .09(a).

Based on the date the trial court imposed Velazquez-Mazariegos’s sentence of

75 days’ confinement, the appellate record was due in this court by July 15, 2019.

Tex. R. App. P. 35.2(a). On July 10, 2019, the county clerk notified this court that

because Velazquez-Mazariegos had failed to pay or make arrangements to pay for the

preparation of the clerk’s record, the clerk’s record would not be filed on time. See

Tex. R. App. P. 35.3(a).

      By letter dated July 11, 2019, we notified Velazquez-Mazariegos of the county

clerk’s notice and informed him that unless he made arrangements to pay for the

clerk’s record by July 22, 2019, and provided this court with proof of payment, we

would dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b). On

July 23, 2019, the county clerk informed us that Velazquez-Mazariegos had still not

made arrangements to pay for the preparation of the clerk’s record. Likewise, this

court has not received any response from Velazquez-Mazariegos.

      Accordingly, because Velazquez-Mazariegos, who does not appear to be

indigent, has not made arrangements to pay for the clerk’s record, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 43.2(f).



                                           2
                                 /s/ Lee Gabriel

                                 Lee Gabriel
                                 Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 22, 2019




                             3